Citation Nr: 0520496	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  98-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the left shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the right shoulder.

5.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the right knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the left ankle.

8.  Entitlement to an evaluation in excess of 10 percent for 
rheumatoid arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By way of history, in a September 1982 rating decision, the 
RO, in pertinent part, granted service connection for chronic 
lumbosacral strain (0 percent), degenerative arthritis of the 
right shoulder and both ankles (20 percent), as well as for 
rheumatoid arthritis (20 percent).

The veteran appealed the June 1997 rating decision, which 
continued a 20 percent evaluation for degenerative arthritis 
of the right shoulder and both ankles, continued a 20 percent 
evaluation for rheumatoid arthritis, and continued a 
noncompensable evaluation for chronic lumbosacral strain.

By a September 1997 rating decision, the RO increased the 
veteran's evaluation for his lumbar spine disability to 20 
percent; confirmed a 20 percent evaluation for rheumatoid 
arthritis; assigned 10 percent evaluations for degenerative 
arthritis of the cervical spine, right and left shoulder; and 
assigned separate noncompensable evaluations for degenerative 
arthritis of each ankle and knee.  

Then in a July 2003 rating decision, the RO, in pertinent 
part, continued a 10 percent evaluation for degenerative 
arthritis of the cervical spine; continued a 20 percent 
evaluation for chronic lumbosacral strain; assigned separate 
10 percent evaluations for rheumatoid arthritis of each 
shoulder; and assigned separate 10 percent evaluations for 
rheumatoid arthritis of each ankle and knee.  The RO also 
granted entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU), 
effective from January 23, 1997.

The issues of entitlement to an evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
arthritis and entitlement to an evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran has been diagnosed with seronegative 
rheumatoid arthritis, and the medical evidence does not 
indicate that the rheumatoid arthritis is in an active 
process.

3.  The veteran's left shoulder has flexion to 120 degrees 
and abduction to 110 degrees.  His rotator cuff muscles are 
slightly weak in all directions.

4.  The veteran's right shoulder has flexion to 120 degrees 
and abduction to 110 degrees.  His rotator cuff muscles are 
slightly weak in all directions.

5.  The veteran has full extension of his left knee, and 
flexion is to 110 degrees.  There is evidence of crepitus 
upon motion.  

6.  The veteran has full extension of his right knee, and 
flexion is to 110 degrees.  There is evidence of crepitus 
upon motion.  

7.  The veteran's left ankle disability is productive of no 
more than moderate limitation of motion.  

8.  The veteran's right ankle disability is productive of no 
more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the left shoulder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5201 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the right shoulder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5201 
(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5256, 5260, 5261 
(2004).

4.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5256, 5260, 5261 
(2004).

5.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the left ankle are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5270, 5271 
(2004).

6.  The criteria for an evaluation in excess of 10 percent 
for rheumatoid arthritis of the right ankle are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5002, 5270, 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and July 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the September 1997 
rating decision, the July 2003 rating decision, the September 
1997 statement of the case (SOC), the June 1999 supplemental 
SOC (SSOC), the July 2003 SSOC, and the May 2004 SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the May 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter contained a request that the 
veteran send any evidence in his possession that pertains to 
his claim to VA or notify VA of its existence and VA would 
attempt to obtain it.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  If this is not 
accomplished, the veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran beginning in 
2002 were not given prior to the first adjudication of the 
claim (evaluations are assigned when service connection is 
granted), the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and SSOCs were provided in July 2003 and May 
2004.  

The claims folder contains service medical records, VA 
medical evidence, and private medical evidence.  The veteran 
was afforded relevant examinations for VA purposes in January 
1997 and March 2003.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, and the veteran's 
contentions.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 100 percent evaluation for rheumatoid arthritis, as an 
active process, is warranted if the disorder has 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  The disorder is 
rated at 60 percent if the manifestations are less than the 
criteria for a 100 percent evaluation, but with weight loss 
and anemia that is productive of severe impairment of health 
or severely incapacitating exacerbations occurring four or 
more times a year, or a lesser number of exacerbations over 
prolonged periods.  A 40 percent evaluation applies if the 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder is rated at 20 percent if manifested by 
one or two exacerbations a year in a well-established 
diagnosis.  Chronic residuals are rated as limitation of 
motion or ankylosis under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).

In this case, given that the evidence of record fails to show 
that the veteran's rheumatoid arthritis of multiple joints is 
in an active process, the Board will analyze the veteran's 
rheumatoid arthritis based on its residuals.  

Right and left shoulders 

Nonunion of the clavicle or scapula without loose movement or 
malunion of the clavicle or scapula warrants a 10 percent 
rating.  With dislocation or nonunion of the clavicle or 
scapula with loose movement, a 20 percent rating may be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5203 (2004).  

Under Code 5201, a 20 percent evaluation contemplates 
limitation of arm motion at the shoulder level.  A 30 percent 
evaluation is available for the major shoulder where arm 
motion is limited midway between side and shoulder level.  A 
40 percent evaluation for the major shoulder would require a 
showing of limitation of motion to 25 degrees from the side.  
A 30 percent evaluation for the minor shoulder would require 
evidence of limitation of motion to 25 degrees from the side.  
38 C.F.R. Part 4, Diagnostic Code 5201 (2004).  Higher 
ratings would also be appropriate if ankylosis of the 
scapulohumeral articulation, or impairment of the humerus 
were shown.  38 C.F.R. Part 4, Diagnostic Codes 5200, 5202 
(2004). 

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

During the veteran's March 2003 VA examination, the results 
of the range of motion testing for the bilateral shoulders 
were as follows:  Flexion was to 120 degrees and abduction 
was to 110 degrees, both of which caused discomfort.  
Isolation of the veteran's rotator cuff muscles caused slight 
weakness in all directions.  There was no evidence of 
nonunion or malunion of the clavicle or scapula and no sign 
of dislocation.  The veteran does not have limitation of 
motion at shoulder level to warrant a higher rating under 
Diagnostic Code 5201, even when considering the demonstrated 
discomfort and muscle weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  There is no evidence of ankylosis or other 
dysfunction to warrant more than the minimal compensable 
evaluation currently assigned for each shoulder.  

Right and left knees

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  For VA purposes, normal range 
of motion of the knee is from 0 degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2004).  

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04.

On VA examination in March 2003, the veteran had full 
extension of both knees, and flexion of the knees was to 110 
degrees.  Crepitus was present with range of motion testing.  
Based on this evidence, an evaluation in excess of 10 percent 
for the veteran's service-connected knee disabilities is not 
warranted under Diagnostic Codes 5260, 5261.  There is no 
evidence of knee flexion limited to 30 degrees, and/or 
extension limited to 15 degrees to warrant a higher 
evaluation.  

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis or 
instability of the knees, and accordingly, Diagnostic Codes 
5256 and 5257 are not for application.  There is also no 
evidence of malunion or nonunion of the tibia and fibula.  
Thus, Diagnostic Code 5262 for impairment of the tibia and 
fibula is not for application.

The Board also notes there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, other than 
crepitation, the veteran does not exhibit objective evidence 
of pain on motion.  There is no showing of additional 
dysfunction due to pain, weakness, or muscle atrophy to 
warrant a higher evaluation.

Right and left ankles

A 10 percent evaluation is assigned for moderate limitation 
of motion, and a 20 percent evaluation for marked limitation 
of motion.  38 C.F.R. § 4.71a, Code 5271.  Higher schedular 
evaluations are available only where ankylosis is 
demonstrated.  38 C.F.R. Part 4, Code 5270.  Normal range of 
motion in an ankle is considered to be 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  See 38 C.F.R. § 
4.71, Plate II.

According to the March 2003 VA examination report, the 
veteran's range of ankle (bilateral) motion was as follows:  
dorsiflexion was to 20 degrees and plantar flexion was to 30 
degrees.  There was no evidence of instability of the ankles.  

Based on the above evidence, the Board finds that an 
evaluation in excess of 10 percent for both the left and 
right ankle disabilities is not warranted.  There is no 
evidence of marked limitation of either ankle.  The Board 
finds that the veteran's ankle disabilities are productive of 
no more than moderate limitation of motion.  See Diagnostic 
Code 5271.  Further, there is also no evidence of ankylosis 
of either ankle, therefore Diagnostic Code 5270 is not for 
application.

The Board has also considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59, however there is no objective evidence 
showing additional dysfunction due to pain or weakness to 
warrant a higher evaluation.  See also, Deluca, supra.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

The Board notes that the veteran's express disagreement with 
the July 2003 rating action was that 20 percent evaluations 
for rheumatoid arthritis and degenerative arthritis assigned 
in a 1982 rating action were protected pursuant to 38 U.S.C. 
§ 1159.  (The law provides that once service connection has 
been in force for a disability for ten or more years, service 
connection for that disability may not be severed unless it 
is shown that the original grant was based on fraud or that 
the veteran did not have the requisite service or character 
of discharge from service.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957 (2004).)  However, the RO has never severed service 
connection for rheumatoid arthritis or degenerative 
arthritis.  In fact the evaluations for each of these 
disabilities has increased over the years.  It is conceded 
that rating actions have rated various joints under 
Diagnostic Codes 5002 and 5003 at different times, but this 
was based on new clinical findings and has not resulted in 
the severance of service connection or a decrease in the 
overall disability ratings.  Therefore, "reinstatement" of 
the 20 percent ratings for rheumatoid arthritis and 
degenerative arthritis is not for application.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected 
disabilities and there is no objective evidence that they 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the left shoulder is denied.  

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the right shoulder is denied.

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the left knee is denied.

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the right knee is denied.

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the left ankle is denied.

An evaluation in excess of 10 percent for rheumatoid 
arthritis of the right ankle is denied.
REMAND

The Board finds that an additional examination is necessary 
to properly rate the veteran's service-connected lumbar and 
cervical spine disabilities.  The record shows that the 
veteran was involved in a post-service car accident in July 
1995, injuring his neck and back.  In November 1996, the 
veteran indicated that his service-connected neck and back 
disabilities were "significantly made worse by a car 
accident in which I was injured."  The RO relied on the 
veteran's statement when it denied his increased rating 
claims for cervical and lumbar disabilities; it determined 
that the current nature and severity of the veteran's 
cervical and lumbar spine disabilities was the result of the 
post-service car accident, rather than due to his service-
connected disability.  However, the Board finds that a 
medical opinion is necessary to determine this.    

Also, effective in September 2003, the rating criteria for 
the evaluation of disabilities involving the spine were 
amended.  These new regulations were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  The 
veteran has not been provided with the substance of the new 
criteria, and the RO has not yet adjudicated the veteran's 
claim for an increased rating utilizing the new criteria.  
Therefore, the veteran's increased rating claims for his 
cervical and lumbar spine disabilities should be adjudicated 
with consideration of both new and old criteria in accordance 
with governing law.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran a VA 
examination of the spine to determine the 
current nature and severity of his lumbar 
spine and cervical spine disabilities.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.  To the extent 
possible, the examiner should identify 
the symptoms that are associated with the 
service connected chronic lumbosacral 
strain with degenerative arthritis and 
cervical spine degenerative arthritis, as 
opposed to symptoms attributable to the 
July 1995 car accident.  The report of 
examination should identify the 
limitation of motion attributable to the 
service-connected arthritis of the 
cervical and lumbar spine.  The examiner 
should describe the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination, 
and describe whether pain significantly 
limits functional ability during flare- 
ups or on repeated use.  The examiner 
should include a complete rationale for 
the conclusions reached.

2.  Following the above, the RO should 
then re-adjudicate the issues of 
entitlement to an evaluation in excess of 
20 percent for lumbosacral strain with 
arthritis, and entitlement to an 
evaluation in excess of 10 percent for 
degenerative arthritis of the cervical 
spine, with consideration of the old and 
new criteria governing spine 
disabilities, as appropriate.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


